DLD-090                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4049
                                       ___________

                             ROBERT MARQUIS RAMEY,
                                           Appellant

                                             v.

                        JOHN A. REILLY, JR., Superintendent;
                       DONNA MELLOW, Asst. Superintendent;
                      DR. RONALD PHILLIPS, Medical Director;
                       N. SMITH, Health Service Administrator;
                         E. ASANTE, Grievance Coordinator;
                        KELLY MULLAN, Physician Assistant
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-15-cv-01461)
                      District Judge: Honorable Edward G. Smith
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 5, 2017
          Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                            (Opinion filed: January 23, 2017)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Robert Marquis Ramey appeals, pro se and in forma pauperis, the District Court’s

final order granting one Defendant’s motion for summary judgment, and dismissing the

claim against the remaining Defendant under 28 U.S.C. § 1915(e)(2)(B). Because no

substantial question is presented, we will summarily affirm the judgment.

       Ramey alleges that in September 2013, while an inmate at the George W. Hill

Correctional Facility, he injured his ankle and back while climbing out of his bunk bed.

When initially examined by medical staff, he denied any injury, although he stated that it

was difficult to lift his right leg. A subsequent examination revealed “prominent

swelling.” The ankle was x-rayed and Ramey was given a splint and stayed in the

medical unit for a week. One week later, Dr. Phillips, a named Defendant, noted that the

ankle was stable and no longer swollen. Ramey left the medical unit and was given a

bottom bunk pass so jumping down from bed would no longer be required. Ramey filed

a sick call for a back injury the next month, and was prescribed Motrin and analgesic

balm. He then filed an inmate grievance in November, stating that he could not walk and

needed medical treatment. The grievance was denied and a warden advised Ramey to

make a sick call if he was in pain. Ramey filed another grievance in January, stating that

the treatment he received in September was “no help” and he believed he cracked a

vertebrae. This grievance was denied, and Ramey made no sick calls until a year later,

for an unrelated issue.

       Ramey then filed the present suit, which the District Court construed as alleging a

constitutional violation for deliberate indifference to a serious medical need under 42
                                             2
U.S.C. § 1983 against members of the prison staff. The District Court initially screened

the complaint and dismissed his claims without prejudice. Ramey amended his

complaint, and named the same Defendants plus an unnamed physician and physician’s

assistant. After a phone conference, the District Court dismissed all but two of the

remaining Defendants – leaving only Dr. Phillips and Kelly Mullan, a physician’s

assistant.1 Dr. Phillips moved for summary judgment. The District Court granted Dr.

Phillips’ motion for summary judgment and dismissed the claim against Defendant Kelly

Mullan, who has not been served, pursuant to 28 U.S.C. § 1915(e)(2)(B). Ramey timely

appealed.

         This Court has jurisdiction under 28 U.S.C. § 1291, and reviews de novo the

District Court’s decision to grant summary judgment. Gallo v. City of Philadelphia, 161

F.3d 217, 221 (3d Cir. 1998). While viewing the facts in a light most favorable to the

nonmoving party, Coolspring Stone Supply, Inc. v. Am. States Life Ins. Co., 10 F.3d 144,

146 (3d Cir. 1993), we will affirm if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We

likewise review de novo the District Court’s sua sponte dismissal for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000).




1
 We note that the dismissal of the initial four Defendants for failure to state a claim upon
which relief may be granted was appropriate.
                                              3
       Summary judgment is appropriate because the undisputed material facts reveal no

constitutional violation. To succeed on an Eighth Amendment claim, a plaintiff must

show “acts or omissions by prison officials that indicate deliberate indifference to [a

serious medical] need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir.

2003). Deliberate indifference occurs when the defendant has knowledge of the need for

medical care and intentionally refuses to provide it, exposing the inmate to “undue

suffering or the threat of tangible residual injury.” Monmouth Cty. Corr. Institutional

Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987) (internal quotations omitted). Mere

disagreement with a prescribed treatment, however, is not an actionable constitutional

violation. Id.

       The record’s description of Ramey’s treatment by Dr. Phillips forecloses his claim

of deliberate indifference. See Fed. R. Civ. P. 56(a). Dr. Phillips treated Ramey each

time he requested it, either in connection with the ankle and back injuries he alleges he

suffered as a result of the accident or otherwise. Ramey presents no facts showing his

requests for treatment went unanswered, nor does he allege denial or delay in care when

he submitted sick call requests. Ramey asserts that he was prescribed “nothing” for his

back. The record, however, belies this assertion. Ramey was given ibuprofen and balm

on at least two occasions, and was housed in the medical unit for a week following his

accident. The record demonstrates that Dr. Phillips prescribed medication and rest in

order to alleviate Ramey’s pain and suffering; accordingly, no viable claim for deliberate

indifference may be stated, and Dr. Phillips is entitled to summary judgment.
                                             4
Furthermore, while Ramey may disagree with the treatments prescribed, such

disagreement is insufficient to state an actionable constitutional claim. See Lanzaro, 834

F.2d at 346.

       We note that Ramey asserts, in his argument in support of the appeal, that

Defendants have withheld the “Unit 4 daily log” despite his requests in the District Court.

We fail to see how such information would be relevant where the record establishes

Ramey’s sick calls, treatment, and grievances. In any event, it was within the District

Court’s discretion to deny the discovery requests and enter summary judgment. See

Brumfield v. Sanders, 232 F.3d 376, 380 (3d Cir. 2000). Because Ramey has failed to

state a claim for violation of his Eighth Amendment rights, summary judgment was

proper. Cf. Natale, 318 F.3d at 582-83.

       The District Court also properly dismissed the claim against Mullan. See 28

U.S.C. § 1915(e)(2)(B). The record reveals Mullan saw Ramey once at his initial

medical visit after injuring his ankle. She observed Ramey overnight and followed up

with Dr. Phillips in the morning. After considering the entirety of the record, the District

Court determined that Ramey failed to state a claim for deliberate indifference. This

conclusion was supported by the record. In addition, Ramey has had ample opportunity

to develop the record. Therefore, after concluding that no claim has been stated, denying

leave to amend was also proper. See Grayson v. Mayview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002).


                                             5
       For the foregoing reasons, we will summarily affirm the District Court’s order.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                            6